Brent P. Lorimer (#3731)
blorimer@wnlaw.com
Brian N. Platt (#17099)
bplatt@wnlaw.com
WORKMAN NYDEGGER
60 East South Temple Suite 1000
Salt Lake City, UT 84111
Telephone: (801) 533-9800
Facsimile: (801) 328-1707

Attorneys for The Neck Hammock, Inc.




                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF UTAH



 THE NECK HAMMOCK, INC., a Delaware
 corporation,
                                              Case No:   2:19cv983

       Plaintiff,                             COMPLAINT FOR COPYRIGHT
                                              INFRINGEMENT, TRADEMARK
 vs.                                          INFRINGEMENT, UNFAIR
                                              COMPETITION, DESIGN PATENT
 DURABLEPRO, an unknown business              INFRINGEMENT, AND UTILITY
 entity; BF LLC, and unknown business         PATENT INFRINGEMENT
 entity; and JOHN DOES 1-10, doing business
 as “DurablePro,”                             JURY DEMANDED

        Defendants.
       Plaintiff The Neck Hammock, Inc. (“Neck Hammock”) complains and alleges as follows

against Defendants DurablePro, BF LLC, and John Does 1-10 (collectively “Defendants”).

                               THE NATURE OF THE ACTION

       1.      Dr. Steve Sudell Jr., DPT, ATC (“Dr. Sudell”), is a physical therapist and the

founder and President of Neck Hammock.

       2.      While working as a licensed physical therapist, Dr. Sudell repeatedly treated

individuals suffering from compression-related neck pain. Based on his years of experience, Dr.

Sudell knew that cervical traction almost always provided substantial relief for those suffering

from neck pain and was routinely performing cervical traction on his patients during physical

therapy sessions. Dr. Sudell wanted his patients to be able to continue experiencing the therapeutic

benefits of cervical traction in between their physical therapy sessions and even after their routine

physical therapy sessions had ended, but after looking through the array of at-home cervical

traction devices available on the market, Dr. Sudell could not with a good conscience recommend

any at-home cervical traction device to his patients. All of the products available at that time were

either too expensive and too bulky or were cheaply made and ineffective.

       3.      Instead of watching his clients suffer for lack of an adequate replacement for

professionally-performed cervical traction, Dr. Sudell invested his time and energy into inventing

and developing an economical alternative that was—above all—effective to provide therapeutic

cervical traction but that was also comfortable and economically priced. Dr. Sudell coined his

inventive portable cervical traction device the Neck Hammock®.

       4.      The ingenious design of the Neck Hammock® (e.g., as shown in Figure 1 below)

allows individuals suffering from a variety of conditions, including neck arthritis, a

                                                 2
herniated/bulging disc in the neck, pinched nerves, neck strains and cervical muscle spasms to

experience therapeutic relief through cervical traction that would normally be administered in the

office of a physical therapist.


                                                                  Figure 1




       5.      As illustrated in Figure 2 below, the Neck Hammock® includes shock-absorbing

cords attached to opposite ends of a sling that cradles the user’s head. The shock-absorbing cords

are anchorable to an environmental object, such as a door or railing, and together with the force of

gravity, the tension of the cords provides gentle, therapeutic cervical traction to the user.



                                                                 Figure 2




       6.      Used in this way, the Neck Hammock® gradually stretches muscles and ligaments

around the vertebrae of the spine, expanding space between vertebrae. In the end, pinched nerves

                                                  3
are released, herniated and bulging discs relax as pressure is relieved, and blood circulation

improves to the structures of the cervical spine, which may help oxygenate muscles, nerves,

tendons and ligaments.

       7.      These, and other health benefits that are enabled by the use of the Neck Hammock®

result in this device being categorized as a “medical device” according to the Federal Drug

Administration (FDA). Such devices require FDA approval for unencumbered commercialization,

and Dr. Sudell abided by the applicable laws and regulations to receive FDA approval of the Neck

Hammock® as a medical device.

       8.      On October 24, 2017, Neck Hammock launched a campaign on kickstarter.com,

which was fully funded within three hours. By December 1, 2017, Neck Hammock successfully

raised $901,058 in its Kickstarter campaign—more than 4,500% over its original goal of $20,000.

Neck Hammock had a sister crowdfunding campaign for the Neck Hammock® that they launched

on indiegogo.com. This campaign was also extremely successful and fully funded far in advance—

for a total $1,642,934 in crowd-sourced, pre-paid orders.

       9.      The revolutionary Neck Hammock® was not only widely received by consumers

on crowdfunding websites but in the media as well. The Neck Hammock® was featured on the Dr.

Oz Show as one of the best health finds of 2018. The Neck Hammock® received a spotlight article

in Forbes and was widely covered by myriad other news and personal health sites.

       10.     However, eager consumers and media outlets were not the only parties interested

in the market success of the Neck Hammock®. Unfortunately, after the crowdfunding campaigns

launched—but before the successful campaigns had even ended—infringers began copying Neck

Hammock’s design and selling cheaply made knock-off products. The Neck Hammock took great

                                                4
care in sourcing the materials and selecting trusted manufacturers that would ensure the production

of a consistently safe and reliable product. The shameless copycats that flooded the market in an

attempt to ride the coattails of Neck Hammock’s success were not so concerned about functional

or safe products and often resulted in mechanical failures and consumer injury when the products

were used.

       11.     Neck Hammock was forced to expedite its intellectual property protections to

combat the widespread copying of the Neck Hammock® device, branding, and marketing

materials. Neck Hammock’s creative achievement resulted in broad intellectual property

protection for the Neck Hammock® and associated brand, including utility and design patents,

trademarks, and copyright protections. Nevertheless, Neck Hammock’s product innovations have

been the subject of widespread copying. Unscrupulous competitors have attempted to capitalize

on Neck Hammock’s success by co-opting Neck Hammock’s copyrighted works and patented

designs and by misappropriating Neck Hammock’s trademark, including its flagship “Neck

Hammock®” mark. To date, over 8,000 unauthorized product listings infringing one or more of

Neck Hammock’s intellectual property rights have been removed, but the endless whack-a-mole

continues despite Neck Hammock’s efforts to police the marketplace.

       12.     Defendants are some of the principal offenders selling knock-off Neck Hammock®

devices, infringing Neck Hammock’s patented designs, misappropriating its trademarks, and in

some instances, even blatantly ripping off Neck Hammock’s registered copyrights. Defendants sell

their infringing products on eCommerce platforms including https://buyneckomfort.com.

       13.     With this action, Neck Hammock seeks to put a stop to Defendants’ illegal conduct

and to obtain compensation for infringement that has occurred thus far.

                                                5
                                         THE PARTIES

       14.     Plaintiff The Neck Hammock, Inc. is a Delaware corporation with a principal place

of business at 830 Hill Street, Apt. E, Santa Monica, California. Neck Hammock does business,

has customers, and has suffered injury in the District of Utah.

       15.     Defendant DurablePro is an unknown business entity whose true name and address

of residence are unknown. DurablePro is purposefully obscuring the location of its principal place

of business. The website DurablePro.com lists an inaccurate and fake physical address for

Defendant DurablePro, which is the address of the Beverly Center Shopping Mall in Los Angeles:




Products ordered from DurablePro.com were shipped from China.

       16.     Defendant BF LLC (“BF”) is a business entity affiliated with Defendant

DurablePro, whose registration and address of residence are unknown. Defendants BF and

DurablePro accept payments for counterfeit and infringing products at a PayPal account associated

with the email address elh@gmail.com.

       17.     Defendants John Does 1-10 are individuals or entities whose true names and

addresses of residence are unknown. Working with DurablePro and BF, Defendant John Does sell

infringing, knock-off Neck Hammock® products on various eCommerce platforms under the

name “DurablePro.” At the time of filing, the true names and addresses of Defendants John Does

1-10 could not be discovered with reasonable effort. When the true names and addresses are

                                                 6
discovered, and upon leave of this Court, they will be added into the Complaint by amendment.

                                         JURISDICTION

       18.     This Court has subject matter jurisdiction under 15 U.S.C. § 1121 (action arising

under the Lanham Act); 28 U.S.C. § 1331 (federal question); 28 U.S.C. § 1338(a) (any Act of

Congress relating to patents or trademarks); 28 U.S.C. § 1338(b) (action asserting claim of unfair

competition joined with a substantial and related claim under the trademark laws); and 28 U.S.C.

§ 1367 (supplemental jurisdiction).

       19.     This Court has personal jurisdiction over Defendants DurablePro, BF, and John

Does 1-10 because Defendants have committed and continue to commit acts of infringement in

violation of 35 U.S.C. § 271 and 15 U.S.C. §§ 1114 and 1125 in this District, and because each

Defendant places infringing products into the stream of commerce, with the knowledge or

understanding that such products are sold in the State of Utah and in this District. In addition, the

acts by Defendants cause substantial injury to Neck Hammock in this District. On information

and belief, Defendants derive substantial revenue from their sale of infringing products within this

District, expect their actions to have consequences within this District, and derive substantial

revenue from interstate and international commerce directed both to and from this District.

                                             VENUE

       20.     Defendants are individuals or entities subject to personal jurisdiction in this

District. Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial part of

the events giving rise to this claim took place in this District: Defendants transact business within

this district and Neck Hammock suffered harm in this District. Venue is proper in this district

under 28 U.S.C. § 1391(b)(3) because certain Defendants are individuals whose names and

                                                 7
addresses of residence are unknown that are otherwise subject to personal jurisdiction in this

District. Alternatively, upon information and belief, venue is proper in this district because

Defendants are foreign persons or corporations otherwise subject to personal jurisdiction in this

District.

                                         BACKGROUND

        21.    Neck Hammock is a world-leading manufacturer of innovative portable devices

designed to offer pain relief, including the cervical traction device designed to offer neck pain

relief widely known as the Neck Hammock® cervical traction device. Neck Hammock’s business

is dedicated to the development of portable pain relief devices. In its short time providing

affordable pain relief devices, Neck Hammock has filled an important niche in the physical therapy

market by offering innovative home-solutions to physical health problems.

        22.    Cervical traction generally refers to methods of applying force to relieve neck pain

for individuals suffering from various ailments, including neck arthritis, herniated/bulging discs in

the neck, pinched nerves, neck strains, or cervical muscle spasms. Cervical traction entails gently

urging the head away from the neck, and gradually stretching muscles and ligaments around the

vertebrae of the spine and expanding space between vertebrae. Cervical traction may release

pinched nerves, relax herniated and bulging discs by relieving pressure, improve blood circulation

to the structures for the cervical spine, and help oxygenate muscles, nerves, tendons and ligaments

in the head and neck area.

        23.    Traditionally, individuals could only receive cervical traction at a medical facility

or office. Such visits were often time-consuming, inconvenient, and costly. Moreover, due to the

cost, patients could generally only afford such visits periodically.

                                                  8
       24.     Modern at-home cervical traction devices are available in the market. However,

many of these devices are complex, cumbersome, bulky, expensive and potentially unsafe. For

example, many home cervical traction devices include headgear which includes straps around the

user’s forehead, head, and chin. Such headgear is cumbersome, constricting, and inconvenient; in

addition, such products exert stress at the jaw that may lead to or exacerbate temporomandibular

disorders. Moreover, many such devices require weights and pulleys to exert tension, which are at

the very least bulky, cumbersome, and inconvenient but which are also potentially dangerous.

Other similar devices include clamps and brackets for attachment to doors and furniture, which

can mar surface finishes and interfere with use of the door or furniture.

       25.     While working as a physical therapist, Dr. Sudell worked with and helped patients

experiencing, inter alia, neck pain. Based on his work, Dr. Sudell recognized the need for an easy

to use, compact, non-marring, and effective traction device that minimized discomfort and avoided

potentially injurious stresses, while remaining an economically feasible option for users.

Consequently, Dr. Sudell invented the widely recognized device known as the Neck Hammock®

cervical traction device (shown below in Figure 3) and founded the corporation known as “The

Neck Hammock.”

//

//

//

//

//

//

                                                 9
                                           Figure 3

       26.       Neck Hammock has protected its innovative designs through a broad range of

intellectual property rights. Among those rights are the patents listed below (the “Neck Hammock

Patents”):

                  Patent Number                                      Title

             10,307,284 (“’284 Patent”)               Portable Traction Device with Sling

             D824,035 (“’D035 Patent”)                     Portable Traction Device

             D845,492 (“’D492 Patent”)                     Portable Traction Device

             D845,494 (“’D494 Patent”)                     Portable Traction Device



       27.       Neck Hammock obtained a U.S. copyright registration (Registration Number: VA

2-090-260) (“’260 Copyright”) to protect the following pictorial and graphic works (the “Neck

                                              10
Hammock Copyright”):




                       11
12
13
       28.    Neck Hammock obtained U.S. trademarks related to physical therapy and cervical

traction, including the registered trademarks listed below (the “Neck Hammock Trademarks”):

             Registration Number                                Trademark

        5,626,795 (“’795 Trademark”)                          Neck Hammock

        5,439,768 (“’768 Trademark”)                        The Neck Hammock




                                             14
        5,557,079 (“’079 Trademark”)




       29.    Rather than innovate and develop their own technology and products, Defendants

copied Neck Hammock’s patented technology and designs, and market those infringing designs as

“Neck Hammocks” (the “Accused Products”) using the Neck Hammock Trademarks. Defendants

sell or advertise the Accused Products online at URLs including https://durablepro.com/ and

https://durablepro.com/products/the-neck-hammock, as shown below.




                                          Figure 4

                                             15
                                  FIRST CAUSE OF ACTION
                                    Trademark Infringement
                                        15 U.S.C. § 1114

       30.     Neck Hammock incorporates and realleges each and every allegation in the

preceding paragraphs, as if fully set forth herein.

       31.     Neck Hammock owns the Neck Hammock Trademarks.

       32.     Neck Hammock registered the Neck Hammock Trademarks with the United States

Patent and Trademark Office. A true and correct copy of the ’795 Trademark is attached as Exhibit

A. A true and correct copy of the ’768 Trademark is attached as Exhibit B. A true and correct copy

of the ’079 Trademark is attached as Exhibit C.

       33.     The Neck Hammock Trademarks are valid and subsisting trademarks in full force

and effect.

       34.     Defendants infringe the Neck Hammock Trademarks by advertising products using

the Neck Hammock Trademarks in commerce for products offered for sale at Defendants’

https://durablepro.com/ website, as shown in Figure 4.

       35.     Defendants’ unauthorized use of the Neck Hammock Trademarks is likely to cause

confusion, to cause mistake, or to deceive the consumer as to the affiliation, connection, or

association of Defendant’s knock-off products with Neck Hammock, or as to the origin, or

approval by Neck Hammock of Defendants’ goods, services, or commercial activities, in violation

of 15 U.S.C. § 1114(a).

       36.     Defendants’ unauthorized use of the Neck Hammock Trademarks enables

Defendants to benefit unfairly from Neck Hammock’s reputation and success, thereby giving

Defendants infringing product sales and commercial value they would not have otherwise

                                                  16
received.

       37.     Defendants’ unauthorized use of the Neck Hammock Trademarks has been and

continues to be intentional, willful, and without regard to Neck Hammock’s rights.

       38.     Defendants have gained profits by virtue of their infringement of the Neck

Hammock Trademarks.

       39.     Neck Hammock is suffering irreparable harm from Defendants’ infringement of the

Neck Hammock Trademarks insofar as Neck Hammock’s good will is being eroded by

Defendants’ continued infringement. Neck Hammock has no adequate remedy at law to

compensate it for the loss of business reputation, customers, market position, confusion of

potential customers, and goodwill flowing from Defendants’ infringing activities. Pursuant to 15

U.S.C. § 1116, Neck Hammock is entitled to an injunction against Defendants’ continuing

infringement of the Neck Hammock Trademarks.

       40.     Because Defendants’ actions have been committed with intent to damage Neck

Hammock and to confuse and deceive the public, Neck Hammock is entitled to treble its actual

damages or Defendants’ profits, whichever is greater, and to an award of costs and, this being an

exceptional case, reasonable attorneys’ fees pursuant to 15 U.S.C. § 1117(a) and 1117(b).

                                 SECOND CAUSE OF ACTION
                                     Unfair Competition
                                     15 U.S.C. § 1125(a)

       41.     Neck Hammock incorporates and realleges each and every allegation in the

preceding paragraphs, as if fully set forth herein.

       42.     Neck Hammock owns the Neck Hammock Trademarks.

       43.     Neck Hammock registered the Neck Hammock Trademarks with the United States

                                                 17
Patent and Trademark Office.

          44.   The Neck Hammock Trademarks are valid and subsisting trademarks in full force

and effect.

          45.   Defendants infringe the Neck Hammock Trademarks by advertising products using

the Neck Hammock Trademarks in commerce for products for sale at Defendants’ web listings.

          46.   Defendants’ unauthorized use of the Neck Hammock Trademarks is likely to cause

confusion, to cause mistake, or to deceive the consumer as to the affiliation, connection, or

association of Defendant’s knock-off products with Neck Hammock, or as to the origin, or

approval by Neck Hammock of Defendants’ goods, services, or commercial activities, in violation

of 15 U.S.C. § 1125(a).

          47.   Defendants’ unauthorized use of the Neck Hammock Trademarks enables

Defendants to benefit unfairly from Neck Hammock’s reputation and success, thereby giving

Defendants infringing product sales and commercial value they would not have otherwise

received, in violation of 15 U.S.C. § 1125(a).

          48.   Defendants’ unauthorized use of the Neck Hammock Trademarks as described

herein has been and continues to be intentional, willful, and without regard to Neck Hammock’s

rights.

          49.   Neck Hammock is suffering irreparable harm from Defendants’ infringement of the

Neck Hammock Trademarks insofar as Neck Hammock’s good will is being eroded by

Defendants’ continued infringement. Neck Hammock has no adequate remedy at law to

compensate it for the loss of business reputation, customers, market position, confusion of

potential customers, and goodwill flowing from Defendants’ infringing activities. Pursuant to 15

                                                 18
U.S.C. § 1116, Neck Hammock is entitled to an injunction against Defendants’ continuing

infringement of the Neck Hammock Trademarks.

       50.     Because Defendants’ actions have been committed with intent to damage Neck

Hammock and to confuse and deceive the public, Neck Hammock is entitled to treble its actual

damages or Defendants’ profits, whichever is greater, and to an award of costs and, this being an

exceptional case, reasonable attorneys’ fees pursuant to 15 U.S.C. § 1117(a) and 1117(b).

                                 THIRD CLAIM FOR RELIEF
                               Infringement of the ’260 Copyright
                                      17 U.S.C. § 106 et seq

       51.     Neck Hammock incorporates and realleges paragraphs 1 through 54 of the

Complaint, as if fully set forth herein.

       52.     On January 7, 2018, United States Copyright Registration No. VA 2-090-260 was

duly and legally issued by the United States Copyright Office. A true and correct copy of the ’260

Copyright is attached as Exhibit D.

       53.     Neck Hammock is the owner of the ’260 Copyright.

       54.     Defendants have made and used unauthorized reproductions of Neck Hammock’s

original works, which are the subject of the ’260 Copyright, as outlined in the chart below:

//

//

//

//

//

//

                                                19
U.S. Copyright No. VA 2-090-260                    DurablePro Website




                                       Note: DurablePro has “flipped” the image about its
                                       horizontal axis, cropped the image, and removed the
                                                       Neck Hammock logo.




                                       Note: DurablePro has removed the Neck Hammock
                                                 logo from this stolen image.




                                  20
U.S. Copyright No. VA 2-090-260                   DurablePro Website




                                    Note: DurablePro has cropped this stolen image and
                                   used it in a fake review. It did not bother to remove the
                                                      Neck Hammock logo.




                                          Note: DurablePro has cropped the image
                                           and removed the Neck Hammock logo.




                                  21
U.S. Copyright No. VA 2-090-260        DurablePro Product Insert




                                  22
       55.     Defendants have produced, reproduced, and/or prepared reproductions of Neck

Hammock’s protected works without Neck Hammock’s consent. Defendants’ acts violate Neck

Hammock’s exclusive rights under the Copyright Act, 17 U.S.C. §§ 106 and 501, including its

exclusive rights to produce, reproduce, and distribute copies of its work, to create derivative works,

and to publicly display its work.

       56.     Defendants’ infringement has been undertaken willfully with the intent to

financially gain from Neck Hammock’s copyrighted work.              Accordingly, Defendants have

infringed Neck Hammock’s copyrighted work.

       57.     Because of Defendants’ infringing acts, Neck Hammock is entitled to its actual

and/or statutory damages, and Defendants’ profits attributable to the infringement in an amount to

be proved at trial, together with all other relief allowed under the Copyright Act.

       58.     Because of Defendants’ willful infringement, Neck Hammock is entitled to

increased damages pursuant to 17 U.S.C. § 504(c)(2).

       59.     Defendants’ infringement has caused and continues to cause irreparable harm to

Neck Hammock, for which it has no adequate remedy at law. Unless this Court restrains

Defendants from infringing Neck Hammock’s protected work, the harm will continue to occur in

the future. Accordingly, Neck Hammock is entitled to a preliminary and permanent injunction.

                                    FOURTH CAUSE OF ACTION
                                    Infringement of the ’284 Patent
                                            35 U.S.C. § 271

       60.     Neck Hammock incorporates and realleges each and every allegation in the

preceding paragraphs, as if fully set forth herein.

       61.     On June 14, 2018, United States Patent No. 10,307,284 was duly and legally issued

                                                 23
    by the United States Patent and Trademark Office for an invention entitled “Portable Traction

    Device with Sling.” A true and correct copy of the ’284 Patent is attached as Exhibit E.

             62.   Neck Hammock is the owner of the ’284 Patent.

             63.   Defendants have infringed one or more claims of the ’284 Patent under 35 U.S.C.

    § 271(a) by, among other things, offering for sale, selling, importing, and/or distributing the

    Accused Products in the United States.

             64.   The Accused Products include “a sling assembly” as required by claim 1 of the ’284

    Patent, the “sling comprising flexible material and having a first side, a second side opposite the

    first side, a superior edge, and an inferior edge,” as required by claim 1 of the ’284 Patent.


                                 Superior Edge



First Side                                                                                    Second Side

                                               Flexible
                                               Material




                         Inferior Edge
                                            Accused Product
                                 (photo of Accused Product – 12/9/2019)


                                                     24
            65.     The Accused Products include “the sling being elongated and sized to cradle and

     engage an occipital bone portion of a user’s head via at least a frictional portion of the sling

     disposed between the superior edge and the inferior edge of the sling when the first side extends

     to a first side of the user’s head and the second side extends to a second side of the user’s head,”

     as required by claim 1 of the ’284 Patent.




Elongated and sized to
cradle and engage an
occipital bone.



                                                                                   Frictional
                                                                                   portion


                                             Accused Product
                                  (photo of Accused Product – 12/9/2019)

            66.     The Accused Products include “a base cushion attached to the sling between the

     superior edge and the inferior edge and approximately centered between the first and second sides

     of the sling,” as required by claim 1 of the ’284 Patent.




                                                      25
       Base Cushion




                                           Accused Product
                                (photo of Accused Product – 12/9/2019)

             67.   The Accused Products include “a first side cushion disposed between the base

   cushion and the and the first side of the sling,” and “a second side cushion disposed between the

   base cushion and the second side of the sling,” as required by claim 1 of the ’284 Patent.




First Side                                                                                 Second Side
Cushion                                    Accused Product                                 Cushion
                                (photo of Accused Product – 12/9/2019)
                                                   26
          68.     The Accused Products include “a pair of side attachments comprising a first side

   attachment extending from the first side of the sling and a second side attachment extending from

   the second side of the sling,” as required by claim 1 of the ’284 Patent.




First Side
Attachment                                                                           Second Side
                                            Accused Product                          Attachment
                                 (photo of Accused Product – 12/9/2019)

          69.     The Accused Products include “flexible elastic tethers operable to selectively attach

   to the pair of side attachments via first ends of the flexible elastic tethers,” as required by claim 1

   of the ’284 Patent.

   //

   //

   //

   //

                                                     27
                                                                            Flexible Elastic Tethers




                                       Accused Product
                            (photo of Accused Product – 12/9/2019)


       70.     The Accused Products include “an anchor operable to selectively attach to the sling

and to an anchoring object, wherein the anchor comprises: an anchor tab; an anchor connector

operable to selectively attach to second ends of the flexible elastic tethers; and an anchor strap

disposed between and connecting the anchor tab and the anchor connector.” as required by claim

1 of the ’284 Patent.

//

//

//

//

//
                                               28
                                                                                   Anchor Tab




                               Anchor Strap
                                                                             Anchor Connector


                                        Accused Product
                             (photo of Accused Product – 12/9/2019)


       71.     Defendants have infringed at least claim 1 of the ’284 Patent and one or more

additional claims of the ’284 Patent under 35 U.S.C. § 271 by offering for sale, selling, importing,

and/or distributing the Accused Products in the United States.

       72.     Defendants have willfully infringed the ’284 Patent with knowledge of the ’284

Patent or were willfully blind to the patent and the risk of infringement.

       73.     Defendants’ infringement of the ’284 Patent has caused and continues to cause

damages to Neck Hammock.

       74.     As a result of the Defendants’ infringement, Neck Hammock has been damaged

and is entitled to damages, costs, and attorneys’ fees, in an amount to be proven at trial.

       75.     Defendants’ infringement of the ’284 Patent has caused and continues to cause

irreparable harm to Neck Hammock.

                                                 29
        76.      As a result of the Defendants’ past and ongoing infringement, Neck Hammock is

entitled to injunctive relief.

                                     FIFTH CAUSE OF ACTION
                                   Infringement of the ’D035 Patent
                                           35 U.S.C. § 271

        77.      Neck Hammock incorporates and realleges each and every allegation in the

preceding paragraphs, as if fully set forth herein.

        78.      On July 24, 2018, United States Design Patent No. D824,035 was duly and legally

issued by the United States Patent and Trademark Office. A true and correct copy of the ’D035

Patent is attached as Exhibit F.

        79.      Neck Hammock is the owner of the ’D035 Patent.

        80.      Defendants have infringed and continue to infringe the ’D035 Patent by using,

selling and/or offering to sell in the United States, and/or importing into the United States one or

more of the Accused Products identified in this Complaint, such that an ordinary observer, familiar

with the prior art, would be deceived into thinking that the accused design was the same as the

patented design, as detailed below.

              U.S. Patent No. D842,035                           Accused Product




                                                       photo of Accused Product – 12/9/2019
                                                 30
                                                        photo of Accused Product – 12/9/2019


        81.     Defendants have willfully infringed the ’D035 Patent with knowledge of the ’D035

Patent or were willfully blind to the patent and the risk of infringement.

        82.     Defendants’ infringement of the ’D035 Patent has caused and continues to cause

damages to Neck Hammock.

        83.     As a result of the Defendants’ infringement, Neck Hammock has been damaged

and is entitled to damages, costs, and attorneys’ fees, in an amount to be proven at trial.

        84.     Defendants’ infringement of the ’D035 Patent has caused and continues to cause

irreparable harm to Neck Hammock.

        85.     As a result of the Defendants’ past and ongoing infringement, Neck Hammock is

entitled to injunctive relief.

                                   FIFTH CAUSE OF ACTION
                                 Infringement of the ’D492 Patent
                                         35 U.S.C. § 271

        86.     Neck Hammock incorporates and realleges each and every allegation in the

preceding paragraphs, as if fully set forth herein.

        87.     On April 9, 2019, United States Design Patent No. D824,492 was duly and legally

issued by the United States Patent and Trademark Office. A true and correct copy of the ’D492

Patent is attached as Exhibit G.

                                                 31
       88.      Neck Hammock is the owner of the ’D492 Patent.

       89.      Defendants have infringed and continue to infringe the ’D492 Patent by using,

selling and/or offering to sell in the United States, and/or importing into the United States one or

more of the Accused Products identified in this Complaint, such that an ordinary observer, familiar

with the prior art, would be deceived into thinking that the accused design was the same as the

patented design, as detailed below.

             U.S. Patent No. D845,492                             Accused Product




                                                       photo of Accused Product – 12/9/2019




                                                       photo of Accused Product – 12/9/2019


       90.      Defendants have willfully infringed the ’D492 Patent with knowledge of the ’D492

Patent or were willfully blind to the patent and the risk of infringement.

       91.      Defendants’ infringement of the ’D492 Patent has caused and continues to cause

damages to Neck Hammock.

                                                 32
        92.     As a result of the Defendants’ infringement, Neck Hammock has been damaged

and is entitled to damages, costs, and attorneys’ fees, in an amount to be proven at trial.

        93.     Defendants’ infringement of the ’D492 Patent has caused and continues to cause

irreparable harm to Neck Hammock.

        94.     As a result of the Defendants’ past and ongoing infringement, Neck Hammock is

entitled to injunctive relief.

                                   SIXTH CAUSE OF ACTION
                                 Infringement of the ’D494 Patent
                                         35 U.S.C. § 271

        95.     Neck Hammock incorporates and realleges each and every allegation in the

preceding paragraphs, as if fully set forth herein.

        96.     On April 9, 2019, United States Design Patent No. D824,494 was duly and legally

issued by the United States Patent and Trademark Office. A true and correct copy of the ’D494

Patent is attached as Exhibit H.

        97.     Neck Hammock is the owner of the ’D494 Patent.

        98.     Defendants have infringed and continue to infringe the ’D494 Patent by using,

selling and/or offering to sell in the United States, and/or importing into the United States one or

more of the Accused Products identified in this Complaint, such that an ordinary observer, familiar

with the prior art, would be deceived into thinking that the accused design was the same as the

patented design, as detailed below.

//

//

//

                                                 33
             U.S. Patent No. D845,494                             Accused Product




                                                       photo of Accused Product – 12/9/2019




                                                       photo of Accused Product – 12/9/2019


       99.      Defendants have willfully infringed the ’D494 Patent with knowledge of the ’D494

Patent or were willfully blind to the patent and the risk of infringement.

       100.     Defendants’ infringement of the ’D494 Patent has caused and continues to cause

damages to Neck Hammock.

       101.     As a result of the Defendants’ infringement, Neck Hammock has been damaged

and is entitled to damages, costs, and attorneys’ fees, in an amount to be proven at trial.

       102.     Defendants’ infringement of the ’D494 Patent has caused and continues to cause

irreparable harm to Neck Hammock.

                                                 34
        103.    As a result of the Defendants’ past and ongoing infringement, Neck Hammock is

entitled to injunctive relief.

                                     PRAYER FOR RELIEF

        Wherefore, Neck Hammock respectfully prays that the Court enter judgment in its favor

and award the following relief against Defendants:

        A.      A judgment in favor of Neck Hammock that Defendants infringed the registered

Neck Hammock Trademarks;

        B.      A judgment in favor of Neck Hammock that Defendants willfully infringed the

Neck Hammock Trademarks;

        C.      A judgment in favor of Neck Hammock that Defendants engaged in unfair

competition and unfair trade practices in violation of 15 U.S.C. § 1125.

        D.      An order and judgment preliminarily and permanently enjoining Defendants and

its officers, directors, employees, agents, licensees, representatives, affiliates, related companies,

servants, successors and assigns, and any and all persons acting in privity or in concert with any

of them, from infringing the registered Neck Hammock Trademarks; from passing off Defendants’

products as associated with or sponsored or affiliated with Neck Hammock; for the destruction of

any infringing articles; and for reasonable funds for corrective advertising to correct Defendants’

misleading association with Neck Hammock;

        E.      A judgment awarding Neck Hammock damages in an amount to be determined at

trial, an accounting of Defendants’ profits, and costs of the action pursuant to 15 U.S.C. § 1117.

        F.      Any other remedy to which Neck Hammock may be entitled, including all remedies

provided for in 15 U.S.C. § 1117 et seq.

                                                 35
       G.      A judgment in favor of Neck Hammock that Defendants infringed one or more

claims of each of the Neck Hammock Patents;

       H.      A judgment in favor of Neck Hammock that Defendants willfully infringed each of

the Neck Hammock Patents;

       I.      An order and judgment preliminarily and permanently enjoining Defendants and

its officers, directors, employees, agents, licensees, representatives, affiliates, related companies,

servants, successors and assigns, and any and all persons acting in privity or in concert with any

of them, from further acts of infringement of the Neck Hammock Patents;

       J.      A judgment awarding Neck Hammock damages for infringement of the Neck

Hammock Patents pursuant to 35 U.S.C. § 284, together with prejudgment interest;

       K.      A judgment trebling damages pursuant to 15 U.S.C. § 1117 and 35 U.S.C. § 284;

       L.      A judgment that this is an exceptional case, pursuant to 15 U.S.C. § 1117 and 35

U.S.C. § 285, together with an award of Plaintiff’s reasonable attorneys’ fees.

       M.      A judgment in favor of Neck Hammock that Defendants have infringed the

registered Neck Hammock Copyright;

       N.      A judgment in favor of Neck Hammock that Defendants infringement of the

registered Neck Hammock Copyright has been willful;

       O.      A judgment in favor of Neck Hammock that Neck Hammock is entitled to its actual

and/or statutory damages, and Defendants profits attributable to the infringement of the Neck

Hammock Copyright, in an amount to be proved at trial;

       P.      A judgment in favor of Neck Hammock that Neck Hammock is entitled to increased

damages pursuant to 17 U.S.C. § 504(c)(2) due to Defendants willful infringement;

                                                 36
       Q.      An order and judgment enjoining Defendants and their officers, directors,

employees, agents, licensees, representatives, affiliates, related companies, servants, successors

and assigns, and any and all persons acting in privity or in concert with any of them, from

infringing the registered Neck Hammock Copyright;

       R.      Any other relief the Court deems just and proper under all the circumstances.

                                   Demand for Trial by Jury

       Neck Hammock demands a jury trial on all matters triable to a jury.


       DATED this 16th day of December, 2019.

                                             Respectfully submitted,

                                             By: /s/ Brian N. Platt

                                             BRENT P. LORIMER (#3731)
                                             blorimer@wnlaw.com
                                             BRIAN N. PLATT (#17099)
                                             bplatt@wnlaw.com
                                             WORKMAN | NYDEGGER
                                             60 East South Temple, Suite 1000
                                             Salt Lake City, Utah 84111
                                             Telephone: (801) 533-9800

                                             Counsel for Plaintiff The Neck Hammock, Inc.




                                               37
